               Case 19-01298-MAM         Doc 247      Filed 02/11/20    Page 1 of 3




                           UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                WEST PALM BEACH DIVISION
                                    www.flsb.uscourts.gov
In re:

CHANCE & ANTHEM, LLC,                                       CASE NO. 18-16248-BKC-MAM

            Debtor.                                         Chapter 7
_______________________________/

ROBERT FURR,

              Plaintiff,
v.                                                          ADV. NO. 19-01298-MAM

ROBERT GIBSON, et al.,

          Defendants.
_______________________________/

         NOTICE OF CANCELLATION OF DEPOSITION OF ROBERT C. FURR

TO:      Robert C. Furr, as Chapter 7 Trustee
         2255 Glades Road, Ste. 301 East
         Boca Raton, FL 33431

         PLEASE TAKE NOTICE that Jeffrey M. Siskind, a Defendant in the above styled
Adversary matter, hereby CANCELS the examination of the following person which was set at the
following date, time and location:
         EXAMINEE:                   Robert C. Furr

         DATE:                       February 11, 2020

         TIME:                       10:00 a.m.

         LOCATION:                   Glass Ratner
                                     1400 Centrepark Boulevard #860
                                     West Palm Beach, FL 33401

         The examination will be rescheduled.
         Dated this 11th day of February, 2020.
             Case 19-01298-MAM          Doc 247         Filed 02/11/20   Page 2 of 3




                              S I S K I N D L E G A L, P L L C

                               _______/s/ Jeffrey M. Siskind_______
                               Jeffrey M. Siskind, Esq. FBN 138746
                                             - Offices -
                                  113 N. Monroe Street, 1st Floor
                                    Tallassee, Florida 32301
                                              - And -
                                    3465 Santa Barbara Drive
                                    Wellington, Florida 33414

                                   TELEPHONE (561) 791-9565
                                   FACSIMILE (561) 791-9581
                                   Email: jeffsiskind@msn.com




                                CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that a true and correct copy of the foregoing was served on
February 11, 2020 upon all creditors and parties in interest registered to receive electronic
notification on this case via the Court’s Case Management/Electronic Case Filing System and/or
U.S. Mail or Personal Service of Process as reflected on the Service List below.

                               _______/s/ Jeffrey M. Siskind_______
                               Jeffrey M. Siskind, Esq. FBN 138746
               Case 19-01298-MAM        Doc 247     Filed 02/11/20   Page 3 of 3




SERVICE LIST:

19-01298-MAM Notice will be electronically mailed to:

Samantha T Haimo on behalf of Defendant Wellington 3445, LP
sth@womenatlawfl.com, way@swlawyers.law

Jeffrey M Siskind on behalf of Defendant CannaMed Pharmaceuticals, LLC
jeffsiskind@msn.com, jmsesq500@gmail.com

Jeffrey M Siskind on behalf of Defendant Florida's Association of Community Banks and Credit
Unions, Incorporated
jeffsiskind@msn.com, jmsesq500@gmail.com

Jeffrey M Siskind on behalf of Defendant OB Real Estate Holdings 1732, LLC
jeffsiskind@msn.com, jmsesq500@gmail.com

Jeffrey M Siskind on behalf of Defendant Siskind Legal Services
jeffsiskind@msn.com, jmsesq500@gmail.com

Jeffrey M Siskind on behalf of Defendant Sympatico Equine Rescue, Inc.
jeffsiskind@msn.com, jmsesq500@gmail.com

Jeffrey M Siskind on behalf of Defendant Jeffrey M Siskind
jeffsiskind@msn.com, jmsesq500@gmail.com

Jeffrey M Siskind on behalf of Defendant Tanya Siskind
jeffsiskind@msn.com, jmsesq500@gmail.com

Jesus M Suarez on behalf of Plaintiff Robert C Furr
jsuarez@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-law.com;jzamora@gjb-
law.com;ecastellanos@gjb-law.com;gjbecf@ecf.courtdrive.com

Frank Zokaites, frank@zokaites.com
